Opinion by
Mb.. Justice Heyubick,
It may be conceded that the learned court below erred in holding that the appellants were barred by the lapse of time spent in fruitless efforts to find the pauper’s place of settlement before the present proceeding was instituted. The 23d section of the act of June 13, 1836, P. L. 546, limits no time within which the overseers of any district, into which a poor person may come and fall sick or die before he or she shall have gained a settlement therein, shall “ give notice to the guardians or overseer, of the city or district where such person had last gained a settlement of the name, circumstances and condition of such poor person.” It requires that the notice shall be given “ as soon as conveniently may be,” and this requirement would be satisfied by a notice given with reasonable promptness after the place of settlement had been, by the exercise of proper diligence, ascertained. The reason of the requirement is to be found in the justice of affording the overseers of the district chargeable the opportunity of providing support for their own poor according to their own judgment and the means of the *506district, rather than saddling them with the expense which the overseers of another district might see fit to inciir for them, or involving them in a controversy over the accounts. When, however, the pauper has died pending an inquiry in respect to his place of settlement the reason ceases, and it might be difficult to show that an action should be barred by less than six years delay.
But it does not follow that the learned court erred in discharging the rule to show cause. The appellants were bound to show that Valley township was the district in which Mary Beer had last gained a settlement. This they undertook to do by showing that her father had been charged with and paid his proportion of public taxes or levies for the years 1854 and 1855 in Pine township, out of which Valley township was subsequently formed, and by other evidence tending to show that the daughter had never acquired an independent settlement. But this was not enough. The 9th section of the act of June 13, 1836, P. L. 542, provides, so far as relevant to the present case, that, “ A settlement may be gained in any district : I. By any person who shall come to inhabit in the same, and who shall for himself and on his own account execute any public office, being legally placed therein, for one whole year. II. By any such person who shall be charged with and pay his proportion of any public taxes or levies for two years successively.” The person mentioned in the second clause is “ such person ” as is mentioned in the first clause, namely, “ any person who shall come to inhabit in ” the district in which a settlement is to be gained. Residence is, therefore, essential to the acquisition of a settlement. Upon this point the appellants failed to make a satisfactory showing. It was made quite clear that during many years prior to his death, including the years 1854 and 1855, Daniel Beer, the father of the pauper, lived in a small log cabin very near the line between Kittanning and Valley townships, but appellants’ witnesses were not agreed as to the location of the cabin in respect to the township line. One said it was in Kittanning township, two others said it was “ handy to the line ” without undertaking to say upon which side, and the fourth and only other witness examined by the appellants upon this subject said very positively that it was in Valley township, but upon cross-examination it became appar*507ent that he had no personal knowledge of the location of the township line. On the other hand five witnesses on the part of the appellees testified that the cabin in which Daniel Beer dwelt in 1854 and 1855 was in Kittanning township. Whether he ever gained a settlement in that township or not is immaterial. His residence there during the years in which he paid taxes in Yalley township is fatal to the contention that by such payment he gained a settlement in the latter township which he could and did communicate to his daughter; and as no other evidence of settlement than that referred to was given by the 'appellants it follows that they failed to fix upon the appellees responsibility for the maintenance of the pauper.
The order of the court below discharging the rule to show-cause is therefore affirmed.